Citation Nr: 1140610	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to service connection for a scar of the right leg.  

5.  Entitlement to service connection for a disorder of bilateral toes.  

6.  Entitlement to service connection for a lumbar back disorder.  

7.  Entitlement to service connection for tendinitis and/or gout of the left wrist.  

8.  Entitlement to service connection for tendinitis and/or gout of the right wrist.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had honorable active service from June 1975 to June 1983 and other than honorable active service from September 1983 to October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During that hearing, the undersigned agreed to hold the record open for 60 days in response to a request from the Veteran that he be allotted additional time to obtain evidence to support his claims.  September 2010 transcript at 2.  That period has elapsed and no additional evidence has been received.  The Board will therefore proceed to address the issues before it.  

In June 2011, the RO denied service connection for diabetes mellitus type II, cardiovascular disease, and peripheral neuropathy of the lower extremities.  There is no indication in the claims file that the Veteran has appealed any part of that decision.  Those issues are therefore not before the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Included in the Veteran's December 2004 application was a claim for VA compensation for a disability that he identified in section I of the application form as "asbestos."  The RO sent him a letter in October 2005 requesting that he identify the specific disease that he claims resulted from the exposure and provide evidence of the claimed relationship.  In Section II of that application, the Veteran indicated that his claimed disability was bronchitis and that he was exposed to asbestos when he removed coverings from exhaust ventilation.  There is no further mention of this claim. The RO has not adjudicated the claim; therefore the Board does not have jurisdiction to address this matter.  Id.  The matter is referred to the RO for appropriate action.  

In an August 2007 decision, the RO determined that the Veteran's period of active service from September 12, 1983 to October 24, 1985 was under conditions other than honorable and he is therefore not entitled to receive VA benefits based upon that period of service.  A report of telephone contact of September 2005 documents that the Veteran limited his claims to his service from June 25, 1975 to September 11, 1983.  This demonstrates that the Veteran is aware that his period of service from September 12, 1983 to October 24, 1985 was under conditions other than honorable for VA benefits purposes.  He has not appealed that determination and it is not before the Board.  Hence, benefits can only be established based on his honorable period of service.  

The issues of entitlement to service connection for right knee, ankle, foot, lumbar spine, and bilateral toes disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has not had a disability due to disease or injury of the left wrist at any time since he filed his claim for compensation benefits in 2004.  

2.  The Veteran has not had a disability due to disease or injury of the right wrist at any time since he filed his claim for compensation benefits in 2004.  

3.  The scar of the Veteran's right leg is the result of an injury after his period of honorable service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the left wrist that is the result of disease or injury incurred in or aggravated during service  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The Veteran does not have a disability of the right wrist that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The Veteran does not have a scar of the right leg that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In June 2005, the RO sent a letter to  the Veteran informing him of the evidence needed to substantiate his claims of entitlement to service connection disabilities of his toes, wrists, right ankle and foot as well as questions regarding the character of his service from September 1983 to October 1985.  In that letter the RO also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter does not mention his claim of entitlement to service connection for a scar of the right leg or provide notice as to the evidence necessary to substantiate a disability rating or effective date.  These omissions constitute defects in the notice.  

Correction of these notice defects is not essential to a fair adjudication of his claims of entitlement to service connection for a scar of the right leg or wrist disabilities.  38 C.F.R. § 19.9 (2011).  Nor have these notice defects resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  As the Board is denying his appeal as to these issues no disability rating or effective date will be assigned and therefore that notice defect is harmless error.  During the September 2010 hearing, the Veteran, his representative, and the undersigned discussed the claim, including the lack of documentation in the service treatment records of the scar or injury leading to the scar.  September 2011 transcript at 6-8.  There was also discussion as to the importance of evidence related to an in-service injury and a nexus between a current disability and service.  Id. at 13.  From the transcript it is clear that the Veteran possesses actual knowledge of what is needed to substantiate his claim of entitlement to service connection for a right leg scar, rendering the notice defect nonprejudicial.  See Mayfield v. Nicholson, 19 Vet.App. 103, 121 (2005) (explaining that when a claimant has actual knowledge of that which proper notice would provide there is no prejudice), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir.2008). 

VA has a duty to assist the claimants in the development of their claims.  This duty includes assisting the claimants in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records.  The Veteran reported that he received treatment at VA facilities, including the Long Beach VA Medical Center (VAMC) and the East Los Angeles VA Clinic.  In January 2007, his representative sent 250 pages of VA treatment records to the RO.  The records indicate that they were printed at the VAMC Long Beach, California.  Also associated with the claims file are treatment records from the East L.A. VA Community Based Outpatient Clinic (CBOC), the West LA VAMC, and the Centeral California Health Care System (HCS).  The Veteran has not indicated that there are any outstanding VA treatment records.  Thus, the Board concludes that all relevant VA treatment records are associated with the claims file.  

The Board is aware of the November 2005 VA Social Work Consult documenting the Veteran's report that the Social Security Administration (SSA) had denied his claim for SSI benefits.  In that consult he reported that he is unable to maintain employment because he cannot stand for an significant period of time.  Given this explanation regarding employment, there is no reasonable possibility that the SSA records are relevant to the issue of service connection for disabilities of his wrists and therefore VA has no duty to obtain those records with regard to those claims and, furthermore, the Veteran has had sufficient notice and opportunity to identify additional relevant evidence and has not identified SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2010) ( stating "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medial records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established").  As to the scar of his right leg, the evidence of record establishes that the Veteran obtained that scar after his honorable period of active service and all service treatment records are of record.  There is therefore no reasonable possibility that SSA records could contain evidence relevant to that claim because such records could not tend to prove, beyond what the Veteran has already stated, that the scar was the result of an injury during his honorable period of service.  

VA has not provided the Veteran with an examination in this case.  Here there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability of either wrist.  There is no evidence establishing that an event leading to the scar occurred during the Veteran's applicable active service; rather, there is evidence tending to show that his scar was not present during his period of service for which benefits can be granted but was present after that period.  Furthermore, the service and VA treatment records provide sufficient competent medical evidence for the Board to make a decision as to these issues.  For these reasons, VA has no duty to provide an examination as to the issues decided in the instant document.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b) . 


II.A.  Left and Right Wrist Claims

Service treatment records document that in November 1977 the Veteran reported pain of the left wrist following a fall.  X-rays were negative and an Ace wrap was prescribed.  He complained of left wrist pain again in 1980.  

There are two VA Form 21-526 applications for VA benefits of record, one received December 17, 2004 and one received December 28, 2004.  In the first application the Veteran indicated that he had tendinitis of both wrists with onset in 1976 and had not been treated for the condition.  In the second application he also indicated that he was claiming entitlement to benefits for disability of the wrists characterized as tendinitis with onset in 1976 and added that he was claiming entitlement to benefits for disability due to gout of the wrists, right foot, and right knee with onset in June 1982 and that he had been treated at a dispensary for the condition.  During the Board hearing the only reference to his wrists were in response to two questions.  His representative first established that his conditions ranged from lower extremities, his low back, and his wrists.  September 2010 transcript at 3.  In response to her question as to if he sought treatment for those conditions after service he replied that he did so at private hospitals in 1989, then at VA treatment facilities in 1993 or 1995.  Id. at 4.  She asked him if VA had been treating him for all of those disorders and he replied that they had.  Id.  Later in the hearing she asked him about his in-service problems as to the claimed tendinitis and gout of the wrists.  Id. at 12.  He replied that he had basketball injuries involving his small finger during service, and then referred to a diet of red meat which he thinks caused gout.  Id.  His representative also noted that he fell on his left wrist in 1977.  Id.  There is no mention of whether or not he has had a disability of his left wrist or his right wrist at any time since he filed his claim in December 2004.  

The preponderance of evidence in this case shows that the Veteran has not had a disability of either wrist at any time since he filed his claim in December 2004.  
It is clear from the hearing transcript and the Veteran's failure to identify any private treatment of his wrists, that he receives all of his treatment through VA facilities, yet there is no mention of any complaints or findings involving either wrist in the VA treatment records.  

Considered by the Board is the general caution against equating the absence of evidence with negative evidence.  See Mclendon v. Nicholson, 20 Vet.App. 79, 83 (2006) (citing the dissent in Forshey v. Principi, 284 F.3d 1335, 1363(Fed.Cir. 2002).  But more recently, the Veterans Court referred to that citation, followed by a Cf. citation to the Federal Rules of Evidence, parenthetically explaining "(noting that the absence of an entry in a record may be evidence against the existence of a fact if it  would ordinarily be recorded)."  Buczynski v. Shinseki. 24 Vet.App. 221, 224 (2011).  The Veterans Court went on to stated as follows:  "Therefore, the Board erred by treating the absence of evidence as negative evidence that Mr. Buczynski's skin condition was exceptionally repugnant, because this is not a situation where silence in the records tends to disprove a fact."  Id.  From the Veterans Court's explanation in Buczynski, it follows that if there are records in which a fact would ordinarily be recorded, silence as to that fact tends to disprove the existence of that fact.  So in this case, the effect of records in the claims file in which a report of wrist symptoms or disability would ordinarily be recorded but that contain no such report is to disprove the existence of a disability of either wrist.  

The records in the case before the Board appear complete and include numerous complaints involving orthopedic symptoms.  For example, an October 2008 report of knee arthritic pain and pain of the toe due to gout, a November 2005 report of left ankle, left foot, and bilateral hand symptoms, and an April 2005 a long history of gout related pain of his, both elbows and knees and his right foot.  Although he reported multiple joint pain in October 2010, the rheumatologist noted on examination bilateral hallux valgus, knee arthritis, and cervical spine stenosis.  Given that the rheumatologist considered these joints as well as the range of motion of his ankle and hips but did not make any mention of his wrists tends to show that the Veteran did not report any symptoms involving his wrists.  In short, if the Veteran had an symptoms involving his wrists, it would be reasonably expected that he would have reported the symptoms and the treatment records would have recorded his reports because those records recorded his reports of orthopedic symptoms involving many of his other joints.  

In making this determination the Board has also considered the Court of Appeals for the Federal Circuit's (Federal Circuit) explanation that "[w]hile the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In Buchanan, the Federal Circuit found that "the Board improperly determined that the lay statements lack credibility merely because they were not corroborated by contemporaneous medical records."  Id.  

This case is distinguishable on the facts from Buchanan.  The implication of the Veteran's claim for disability benefits is that he has a disability of the wrists, but in all of documents where one would reasonably expect to find evidence of at least symptoms of disability of the wrists - the complete treatment records, his written communications, and the hearing transcript - there is none.  In Buchanan, there were numerous statements from lay persons attesting to the fact in question in that case - the onset of the disability.  Furthermore, the Federal Circuit specifically stated "[n]or do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Id. at 1337.  

Here, the Board weighs the value of the Veteran's lone assertion of an existing disability, implied only by the fact that he filed a claim for benefits, against the treatment records and his testimony.  The Veteran did not provide evidence of a disability of the wrists since he filed his claim but, if he had such disability, would very likely have included such evidence.  The Board finds that the Veteran's mere implied assertion is outweighed in this case by the objective evidence, which would have included his complaints of wrist symptoms, as discussed above, if he did indeed have a disability of either wrist.  

If the claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  As the evidence is against a finding that the Veteran has had disability of either wrist at any time since he filed his claim in December 2004, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.B.  Right Leg Scar Claim

In his December 17, 2004 application, the Veteran did not list the right leg scar.  In the December 28, 2004 application he indicated only that he was claiming benefits for a scar of his right leg, but not when he acquired the scar or any treatment he had received related to the scar.  

During the Board hearing, he testified that while aboard ship he hit his leg on the bottom of a hatch while going through the hatch, cut his leg, and was treated in sick bay with a bandage and aspirin.  September 2010 hearing transcript at 7-8.  He testified that the scar was of his right leg and approximately two to three inches long.  Id.  6-7. 

Service treatment records for his period of applicable active service from June 1975 to June 1983 contain no mention of any cut on the Veteran's right leg.  There is only a mention of an abrasion of his right knee that was found when he was treated for injuries of his scalp received during an assault.  

In an August 1983 report of medical examination it was noted that he had a scar of his left wrist but no other scars or abnormalities of his skin are mentioned.  There is no mention of any injury involving a laceration of his right leg in the associated report of medical history.  The first report of any skin abnormality of his right leg is found in a March 1985 report of medical examination, two years after his applicable active service, that notes that he had either body marks, scars, or tattoos of the left wrist, his neck, and his right shin.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Veterans Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  It is proper for the Board to consider consistency between documents submitted by the Veteran with other evidence to determine the value of those documents.  See Caluza, 7 Vet. App. at 511.  

As the August 1983 report noted a scar of the left wrist but not of his right leg and the March 1985 report noted a mark, scar, or tattoo of his left wrist, neck, and right shin, the Board concludes that the scar of his right leg was acquired after August 1983, and, therefore, after his period of applicable active service.  As between the Veteran's report of how he acquired the scar and the August 1983 and March 1985 reports, the Board finds the August 1983 and March 1985 reports more probative.  It does not follow that the August 1983 report would list the left wrist skin abnormality but not the right leg skin abnormality if he did indeed have a scar of the right leg in August 1983.  Therefore, the Veteran's assertion that he acquired the scar from a laceration during his applicable period of active service, from June 1975 to August 1983, is not credible.  

The Veteran's report of acquiring his scar during the first period of service is inconsistent with the August 1983 and March 1985 reports.  The Board can discern no reason why those reports would omit the scar in 1983 but record the skin abnormality in March 1985 if the scar, or any mark of the Veteran's right leg, was present in August 1983.  In contrast, the Veteran's report of the alleged acquisition of the scar is made in the context of seeking disability compensation benefits for the scar and therefore has an incentive to characterize the scar as having been acquired during an honorable period of active service.  For these reasons, the Board finds that the Veteran's report of acquiring the scar during his honorable period of service is not credible.  

The most probative evidence of record as to this issue are the service treatment records, in particular, the August 1983 and March 1985 reports.  Therefore, the Board finds the preponderance of the evidence to be against entitlement to service connection for a right leg scar, and, hence, the appeal regarding this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg scar is denied.  

Service connection for tendinitis and/or gout of the left wrist is denied.  

Service connection for tendinitis and/or gout of the right wrist is denied.  

(CONTINUED ON NEXT PAGE)

REMAND

VA's duty to assist a claimant in substantiating a claim includes providing a medical examination and obtaining a medical opinion so long as certain factors are present.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.1594.  Those factors are:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  Id.  

Service treatment records document that the Veteran suffered a contusion of his right foot and had a swollen right ankle in July 1976, injured his right knee playing basketball in April - May 1981, sprained his right ankle in October 1981, sprained his right foot in a motor vehicle accident in December 1981, had pain of his right first toe in March 1983, suffered an ankle injury in June - July 1978, and complained of low back pain after playing basketball in May 1980.  In his December 28, 2004 claim he asserted that his current lumbar pain began in July 2004 and his belief that this was related to the disability of his right toes.  

During the time frame following receipt of his claim in December 2004, VA treatment records have documented disorders of the Veteran's back, his right foot, ankle, knee, and arguably the toes of his left foot.  He was diagnosed with severe hallux valgus of the right foot and less severe hallux valgus of the left foot in April 2005.  During a November 2005 hospitalization, he was found to have mild degenerative joint disease of his knees, right foot arthritis of the 2nd and 3rd metatarsophalangeal and intertarsal joints, and degenerative changes of both calcaneous.  He reported stiff and swollen hands and was found to have tender arthritic nodules of the interphalangeal joint of the middle fingers.  March 2006 rheumatology notes document that the Veteran had swollen ankles and include an assessment of traumatic arthritis and possible intercurrent gout.  July 2006 rheumatology notes reference radiology results of abnormal findings of his sacroiliac joints.  

From these findings, and considering his complaint regarding low back pain and his feet, the Board concludes that the first two factors listed above, having a current disability and an event in service, are present.  As to the third factor, a nexus to service, the threshold for warranting an examination is very low and the Veteran's testimony inferring a relationship is sufficient in this case to meet the threshold.  Review of the claims file fails to yield any medical evidence regarding whether any current disorders of his right ankle, knee, foot, bilateral toes, or low back is related to service.  Hence, in accordance with the duty to assist, a remand is necessary to provide a VA examination and obtain relevant medical opinions.  

Additionally, given that it is necessary to remand these issues for examination, and given that in the context of mentioning his application for SSA disability benefits in the November 2005 VA social work notes the Veteran referred to the inability to stand for significant periods of time, VA must make efforts to obtain any relevant records from his claim for disability benefits from the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based, and associate such with the claims file.  If the records are not obtained associate with the claims file documentation of the efforts to obtain the records, including a negative response.  

2.  Associate with the claims file any records of relevant VA treatment since October 2010.  

3.  After completing the above, ensure that the Veteran is scheduled for a compensation and pension examination with regard to his claims of entitlement to service connection for a right knee disorder, a right foot disorder, a right ankle disorder, a disorder of the bilateral toes, and a lumbar spine disorder.  The claims file, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

In providing the opinions requested, the examiner must provide an explanation (rationale) for any and all conclusions reached.  The examiner must address the following:  

(a)  Identify any and all disorders of the Veteran's right knee, right foot, right ankle, the toes of both feet, and his thoracolumbar spine, that have been present at any time since he filed his claim in December 2004.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's right knee had onset during his period of honorable active service from June 1975 to June 1983.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's right ankle had onset during his period of honorable active service from June 1975 to June 1983.  

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's right foot had onset during his period of honorable active service from June 1975 to June 1983.  

(e)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the toes of either of the Veteran's feet had onset during his period of honorable active service from June 1975 to June 1983.  

(f)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's thoracolumbar spine had onset during his period of honorable active service from June 1975 to June 1983.  

(g)  If the examiner determines that the any identified disorder of the toes of either of the Veteran's feet, or of his right knee, ankle, or foot had onset or were caused by his period of honorable service from June 1975 to August 1983, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder caused any identified disorder of his thoracolumbar spine.  

(h)  If the examiner determines that the any identified disorder of the toes of either of the Veteran's feet, or of his right knee, ankle, or foot had onset or were caused by his period of honorable service from June 1975 to August 1983, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder permanently increased the severity of any identified disorder of his thoracolumbar spine.  

4.  After ensuring that the above development is completed and that the examination report is adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


